NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAY 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDGAR ELIAS VELASQUEZ-                          No.    19-70807
CARRILLO, AKA Edgar Elias Carrillo,
                                                Agency No. A216-268-591
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 6, 2020**
                                 Pasadena, California

Before: M. SMITH, OWENS, and BRESS, Circuit Judges.

      Edgar Elias Velasquez-Carrillo petitions for review of a Board of Immigration

Appeals (BIA) decision dismissing his appeal of the denial of his application for

cancellation of removal, asylum, withholding of removal, and protection under the

Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We deny in part and dismiss in part the petition for review.

         1.    Velasquez-Carrillo seeks cancellation of removal on the ground that his

family relies on him for financial and emotional support. To qualify for cancellation

of removal, an alien must establish that “removal would result in exceptional and

extremely unusual hardship to the alien’s spouse, parent, or child.” 8 U.S.C.

§ 1229b(b)(1)(D).      “We lack jurisdiction to review the BIA’s discretionary

determination that an alien failed to satisfy the ‘exceptional and extremely unusual

hardship’ requirement for cancellation of removal.” Romero-Torres v. Ashcroft, 327

F.3d 887, 892 (9th Cir. 2003). The BIA held that Velasquez-Carrillo did not

establish the requisite hardship and we therefore lack jurisdiction to consider this

claim.

         2.    We review denials of asylum and withholding of removal “for

substantial evidence.” Yali Wang v. Sessions, 861 F.3d 1003, 1007 (9th Cir. 2017)

(citation omitted). “Under the substantial evidence standard, the court upholds the

BIA’s determination unless the evidence in the record compels a contrary

conclusion.” Arteaga v. Mukasey, 511 F.3d 940, 944 (9th Cir. 2007). The BIA’s

legal determinations are reviewed de novo. Edu v. Holder, 624 F.3d 1137, 1142 (9th

Cir. 2010).

         Velasquez-Carrillo seeks asylum and argues that his untimely application for

such relief should be excused because he did not know he had to file within one year


                                           2
of his arrival. See 8 U.S.C. § 1158(a)(2)(B) (establishing one-year deadline for

asylum applications). If an applicant fails timely to file his asylum application, he

must demonstrate “either the existence of changed circumstances which materially

affect the applicant’s eligibility for asylum or extraordinary circumstances relating

to the delay.” Id. § 1158(a)(2)(D). Substantial evidence supports the BIA’s

determination that Velasquez-Carrillo’s ignorance of the law did not constitute an

extraordinary circumstance. See, e.g., Antonio-Martinez v. I.N.S., 317 F.3d 1089,

1093 (9th Cir. 2003).

      3.     Velasquez-Carrillo seeks withholding of removal on the ground that his

life or freedom would be threatened in his native Guatemala based on his

membership in two “particular social group[s].” 8 U.S.C. § 1231(b)(3)(A). Among

other requirements, an applicant for withholding of removal based on “membership

in a particular social group” must demonstrate that the group is “defined with

particularity.” Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (citation

omitted). This means the group must be “defined by characteristics that provide a

clear benchmark for determining who falls within the group,” must be “discrete and

have definable boundaries,” and cannot be “amorphous, overbroad, diffuse, or

subjective.” Id. at 1139 n.11 (quoting Matter of M–E–V–G–, 26 I. & N. Dec. 227,

239 (BIA 2014)).

      Velasquez-Carrillo’s first proposed social group consists of “Guatemalan


                                         3
youth who resisted and rejected membership in a gang based on his own personal

moral and religious opposition to the gang’s value[s] and activities.”         Here,

Velasquez-Carrillo claims that he implicitly argued persecution based on “political

opinion,” a separate ground for withholding of removal, 8 U.S.C. § 1231(b)(3)(A),

because he refused to join Mara 18 for “political and religious” reasons. Substantial

evidence supports the BIA’s conclusion that Velasquez-Carrillo did not demonstrate

persecution on account of his political opinion. Based on Velasquez-Carrillo’s

testimony, Mara 18 recruited “all the young people” in Velasquez-Carrillo’s village;

nothing suggests Mara 18 targeted Velasquez-Carrillo because of his political

beliefs.

       Velasquez-Carrillo’s second proposed social group is defined as

“individual[s] returning to Guatemala after living many years in the United States

and who may be perceived as wealthy.” Substantial evidence supports the BIA’s

conclusion that this proposed social group lacks particularity. We have rejected

groups consisting of returnees to a country as lacking particularity. See, e.g.,

Delgado-Ortiz v. Holder, 600 F.3d 1148, 1150 (9th Cir. 2010) (per curiam)

(rejecting a proposed social group of “returning Mexicans from the United States”).

Velasquez-Carrillo’s attempt to limit this group to those that arrived in the United

States as children is unavailing. Substantial evidence supports the BIA’s decision

that such a group is still overbroad, in that it would include individuals with “a


                                         4
plethora of different lifestyles, varying interests, diverse cultures, and contrary

political leanings.” Id. (citation omitted).

      4.     We likewise reject Velasquez-Carrillo’s challenge to the BIA’s

dismissal of his CAT claim.         An alien is entitled to CAT protection if he

demonstrates that it is more likely than not that he would be tortured “at the

instigation of or with the consent or acquiescence of a public official or other person

acting in an official capacity” if removed. 8 C.F.R. § 1208.18(a)(1). Substantial

evidence supports the BIA’s conclusion that Velasquez-Carrillo failed to make this

showing. For example, the BIA cited the immigration judge’s finding that the

Guatemalan government has taken steps to address gang violence.

      5.     Finally, Velasquez-Carrillo argues he was not properly advised of the

requirement to post bond in support of the immigration judge’s grant of voluntary

departure. Because he did not raise this argument to the BIA, we lack jurisdiction

to consider it. 8 U.S.C. § 1252(d)(1); Sola v. Holder, 720 F.3d 1134, 1135 (9th Cir.

2013) (per curiam).

      We have carefully considered Velasquez-Carrillo’s other arguments and

conclude they are without merit. We also deny as moot Velasquez-Carrillo’s

motions for stay of removal.

      PETITION DENIED IN PART AND DISMISSED IN PART.




                                           5